DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments and Reason for Allowance
Applicant's arguments filed on 08/02/2021 have been fully considered but not all of the arguments are persuasive. However, examiner found the 4th argument of the applicant, Uejima fails to teach that: "the first filter includes a first acoustic wave resonator, and the first acoustic wave resonator includes a first substrate ... , the second filter includes a second acoustic wave resonator, and the second acoustic wave resonator includes a second substrate"; and that "at least one of the one or more first circuit elements is provided on the first substrate, and at least one of the one or more second circuit elements is provided on the second substrate," persuasive because the elements LB1a and LB4t associated with the first and second phase adjustment circuits respectively are not on the first or second substrate (i.e. the piezoelectric substrate of the first or second SAW filters) rather these elements are on layer 6 to layer 9 of the laminate. Examiner also agrees with the applicant that LB4t couldn’t be considered as an element of the second phase adjustment circuit. In this relation examiner also wants to point out that although the chip elements, i.e. C2, C3, L3 & L4, of the first (42) and second (43) phase adjustment circuits are mounted on the top layer of the laminate, these are not mounted on the piezoelectric substrates (i.e. the first and second substrates as recited in the claim) as required per claim 1 of the invention. Therefore, claim 1 and all other claims being directly or indirectly dependent from claim 1, would be allowable.
However, examiner would rebut all other arguments of the applicant using Uejima’s teachings, for example, as follows:  


    PNG
    media_image1.png
    380
    584
    media_image1.png
    Greyscale
 
Relevant part of Fig. 1 to show the schematic of the RF module 10 

(1)  "a first phase adjustment circuit (42) connected between the first selection terminal (PS4) and the first filter (22) and including one or more first circuit elements (C2, L4, Lb1a, however, examiner agrees with the applicant’s argument that Lb1t is not part of 42)";
(2) "a second phase adjustment circuit (43, however, examiner agrees that the reference designator 42 was a typo graphical error, actually it should have been 43 as shown in Fig. 2 of Uejima) connected between the second selection terminal (PS4) and the second filter (23) and including one or more second circuit elements (C3, L3, however, examiner agrees with the applicant that examiner’s indication of Lb4t as part of 43 was erroneous)"; and 

    PNG
    media_image2.png
    526
    746
    media_image2.png
    Greyscale

Relevant part of Fig. 5 to show the piezoelectric substrates on the laminate

(3) "the first filter (22) includes a first acoustic wave resonator (SAW, §0050), and the first acoustic wave resonator includes a first substrate (piezoelectric substrate, §0078, for 22 can be viewed clearly on (the top left blocks of) Figs. 3 & 5 where first layer of the thirteenth layer lamination is shown, see relevant part of Fig. 5 reproduced above for ease of reference), the second filter includes a second acoustic wave resonator, and the second acoustic wave resonator includes a second substrate (piezoelectric substrate, §0084, for 23)";  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843